Citation Nr: 1537136	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  09-06 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a prostate disability, to include as secondary to exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Dr. H.C.


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel

INTRODUCTION

The Veteran served on active duty from September 1965 to September 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied the Veteran's claim for service connection for a prostate disability.  

In March 2013, the Veteran testified before the undersigned at a video conference hearing.  A copy of the transcript has been associated with the claims file.  At the hearing, the Veteran submitted additional evidence in the form of a November 2012 private medical report.  He waived initial RO consideration of the newly submitted evidence.  See 38 C.F.R. § 20.1304 (2015).

In May 2013, the Board remanded this claim for additional development.  

The Veteran originally also appealed the issues of entitlement to service connection for a right eye disability and for a left eye disability.  A July 2013 rating decision granted service connection for a right eye disability, effective December 30, 2008, and for a left eye disability, effective November 23, 2007.  That represents total grants of the benefits sought on appeal for the issues of entitlement to service connection for a right eye disability and for a left eye disability, and therefore, these issues are no longer before the Board.  

Subsequent to the most recent July 2013 supplemental statement of the case, the Veteran submitted additional evidence in the form of additional private medical records.  However, in an August 2015 statement via the Veteran's representative, he waived initial RO consideration of the newly submitted evidence, and the Board accepts this evidence for inclusion in the record.  See 38 C.F.R. § 20.1304 (2015).

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claim (including Virtual VA and Veterans Benefits Management System (VBMS)).  A review of the documents in such file reveals that certain documents are potentially relevant to the issue on appeal.  Thus, the Board has considered these electronic records in its adjudication of the Veteran's case.  

  
FINDINGS OF FACT

1.  The Veteran had service in the official inland waters of Vietnam during the Vietnam Era.

2.  The competent and probative evidence fails to link the Veteran's current prostate disability to service, including exposure to herbicide agents.


CONCLUSION OF LAW

The criteria for establishing service connection for a prostate disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA 
will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2015).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In a January 2008 letter, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA. The January 2008 letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the types of evidence which impacts those determinations.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA and private medical records, VA examination report, medical treatise information, deck logs, hearing testimony, and the Veteran's statements.  The Board finds that the June 2013 VA examination was adequate because the examiners considered the relevant facts regarding the Veteran's medical history and addressed whether the Veteran's prostate disability was related to his period of service.    

Moreover, with respect to the Veteran's March 2013 Board hearing, the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim and volunteered his treatment history.  Additionally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) (2015), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that no further action is necessary.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (requiring that the VLJ who chairs a hearing must comply with 38 C.F.R. § 3.103(c)(2) by fully explaining the issues and suggesting the submission of evidence that may have been overlooked).  

Additionally, the prior remand instructions were substantially complied with.  Instructions pertinent to the claim being decided included scheduling the Veteran for a VA examination to determine the etiology of his disability.  In response, the RO/AMC scheduled the Veteran for a June 2013 VA examination.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. 3.303(a) (2015).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and tumors become manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service. This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1133 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

Additionally, a veteran who served in the Republic of Vietnam during the Vietnam era is presumed to have been exposed to certain herbicide agents.  In the case of such a veteran, service connection for certain disorders, such as prostate cancer, will be rebuttably presumed if they are manifest to a compensable degree at any time after service.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e) (2015).  This presumption of service connection may be rebutted by affirmative evidence to the contrary.  38 U.S.C.A. § 1113 (West 2014); 38 C.F.R. § 3.307(d) (2015).  The Veteran's period of active duty from September 1965 to September 1967 included service in the official inland waters of Vietnam from July 9, 1966 to July 30, 1966.  Thus, the Veteran in this case is presumed to have been exposed to herbicides during his service in Vietnam.

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that he has a prostate disability that is due to his exposure to herbicides during Vietnam service.

Service treatment records are negative for any complaints, treatment, or diagnoses of any prostate disability.  On separation examination in September 1967, the Veteran made no genitourinary complaints, and his genitourinary system was found to be within normal limits.

A March 2008 letter from the Veteran's private treating physician indicated that he had treated the Veteran since 1986 for microscopic hematuria, benign prostatic hypertrophy (BPH), left kidney stone, left epididymal cyst, and low back pain.  

VA and private medical records dated from July 2010 to March 2014 show that the Veteran received intermittent treatment for BPH, hematuria, urinary frequency, urgency of urination, nocturia, and left epididymal cyst.  

In a September 2010 letter, the Veteran's private treating physician again reported that he had treated the Veteran since November 1986.  A November 1986 intravenous urogram had been negative, but a cystoscope taken at the same time had revealed slightly enlarged prostate gland and no bladder tumor.  The physician indicated that over the course of the next 24 years, the Veteran always had a microscopic hematuria on his follow-up urological examinations.  A February 2003 CT scan had shown a tiny calculus in the lower pole of the left kidney, but the physician did not believe that this tiny stone had been the cause of the Veteran's microscopic hematuria.  The physician reported that on May 2010, the Veteran had the same diagnosis of slightly enlarged prostate gland and microscopic hematuria.  He stated that the Veteran had informed him about his history of exposure to Agent Orange during the Vietnam War and had asked for an opinion about the cause of his microscopic hematuria.  The physician opined that because of the reported document that Agent Orange could cause blood in the urine, kidney stones, and pain, he could not exclude the possibility that the Veteran's condition might be related to Agent Orange.  

The Veteran testified before the Board at a March 2013 video conference hearing.  Testimony revealed, in pertinent part, that the Veteran had first been formally diagnosed with BPH in 1986.  The Veteran testified that during pre-knee surgery testing, he had been found to have an enlarged prostate and blood in the urine, and that he had been diagnosed with BPH when he went to see a urologist.  He reported that he had not experienced any prostate disability symptoms in service or within one year after discharge from service.  He also stated that he had not had any prostate symptoms prior to his 1986 diagnosis.      

In a June 2013 letter, the Veteran's private physician asserted that there was a reasonable degree of medical certainty that the Veteran's prostate issues and hematuria were related to Agent Orange exposure.  

On VA examination in June 2013, the Veteran reported that he started having hematuria in his 30s and that this had continued chronically since that time.  He stated that he had underwent a laser transurethral resection of the prostate in 2013 for BPH.  The examiner noted an April 2013 private medical report which shows that the Veteran had BPH with microhematuria, with no evidence of malignancy.  The Veteran indicated that his hematuria had continued after his 2013 transurethral resection of the prostate.  After the examiner reviewed the claims file and expert medical literature and examined the Veteran, he opined that it was less likely than not that the Veteran's BPH, kidney stones, and hematuria were caused by Agent Orange.     

In rendering the rationale for his opinions, the examiner noted that the Veteran had had no urinary complaints while on active duty.  He explained that a review of the expert medical literature revealed no expert opinion that Agent Orange caused BPH, hematuria, or kidney stones.  He stated that the most respected expert authority was the expert panel convened by the National Academy of Sciences (NAS), which produced a biennial update of the medical literature.  He indicated that the most recent biennial report was an 800 page volume which had been published in 2011 and that this report had contained no evidence that the expert panel had found a cause or relationship between Agent Orange and BPH, hematuria, or kidney stones.  The examiner reported that other expert literature, such as the widely respected "Harvard expert initiated up-To-Date," also contained no reference to Agent Orange as an etiologic factor in BPH, hematuria, or kidney stones.  He explained that in order to conclude that there was confidence that a relationship existed between service and a subsequent condition, the criteria was that it had to be a 50 percent or greater probability that the disability was due to or the result of an in-service event.  However, he concluded that the current expert opinion was that the probability of an association between Agent Orange exposure and BPH, hematuria, and kidney stones was far below that standard.  Regarding the September 2010 private physician's opinion, the examiner noted that the physician had referred to a "reported document that Agent Orange could cause blood in urine, kidney stones, and pain" and that the physician could not "exclude the possibility that the patient's condition may be Agent Orange related."  The examiner observed that the private physician had not referenced the document in question.  He also indicated that the private physician had not adduced any evidence to meet the criteria of whether there was a 50 percent or greater probability that BPH was related to Agent Orange.  He explained that scientific literature was based on evidence-based medicine and that the unsubstantiated speculation of a single practicing physician did not outweigh the consensus reached by a panel of nationally respected experts.      

The Veteran also submitted an Internet medical treatise regarding the symptoms and effects of Agent Orange.  Genitourinary symptoms included stones, burning, bloody urine (hematuria), dribbling, brown urine, bladder discomfort, and kidney pain.      

As the Veteran is presumed to have been exposed to Agent Orange, the Board must address the theory that the Veteran had a prostate disability that was related to his Agent Orange exposure.  However, the Veteran's diagnosed prostate disability of BPH is not a presumed disability associated with exposure to herbicides.  Indeed, the only prostate disability that VA has found to be associated with exposure to herbicides is prostate cancer, and the Veteran has never been diagnosed with prostate cancer.  Therefore, the Board finds that service connection for a prostate disability due to a presumption of being related to exposure to herbicides is not warranted.  38 C.F.R. § 3.309(e).  

Notwithstanding the fact that the Veteran's diagnosed prostate disability is not subject to presumptive service connection on the basis of herbicide exposure, the Veteran could still establish service connection for his condition with competent evidence that it was incurred in service, was present during other presumptive periods, or by submitting medical or scientific evidence that it was in fact due to herbicide exposure during service.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994). 

The Board acknowledges that the Veteran submitted a medical treatise from the Internet regarding the effects and symptoms of Agent Orange.  However, this treatise only provided general information with respect to the potential effects of Agent Orange exposure and is not specific to the facts of his case.  Thus, such document is entitled to little probative weight as it does not address the specific relationship of the Veteran's diagnosed prostate disability and his military service.  Moreover, this treatise evidence is not combined with a medical opinion specific to the Veteran's case.  The private physician does not specify what clinical evidence or medical treatise evidence he relied upon in concluding that the Veteran's condition was possibly due to Agent Orange exposure.  In any event, the Board finds that the expert authorities relied upon by the VA examiner are more probative than the article generated from the Internet because they reflect findings from leading experts in the field.  

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached. The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993). 

The Board acknowledges that in a September 2010 letter, the Veteran's private physician opined that because of the reported document that Agent Orange could cause blood in the urine, kidney stones, and pain, he could not exclude the possibility that the Veteran's condition might be related to Agent Orange (emphasis added).  However, this opinion is speculative in nature, and therefore the Board affords it little probative weight.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (holding that medical opinions are speculative and of little or no probative value when a physician makes equivocal findings such as "the veteran's death may or may not have been averted").  The Board also notes that in June 2013, the Veteran's private physician opined that there was a reasonable degree of medical certainty that the Veteran's prostate issues and hematuria were related to Agent Orange exposure.  However, the June 2013 physician did not provide a rationale or supporting data for the statement.  If the examiner does not provide a rationale for the opinion, that weighs against the probative value of the opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  

By contrast, not only did the June 2013 VA examiner thoroughly review the claims file, interview and examine the Veteran, and consider the Veteran's lay statements as to onset of disability, he also provided adequate reasoning and bases for the opinion that it was less likely than not that the Veteran's BPH, hematuria, and kidney stones were due to his period of active service.  Specifically, the examiner found that the Veteran made no urinary complaints during service.  He also explained that a review of the expert medical literature revealed no expert opinion that Agent Orange caused BPH, hematuria, or kidney stones.  He reported that the NAS expert panel had not found a cause or relationship between Agent Orange and BPH, hematuria, or kidney stones.  He also noted that other expert literature had contained no reference to Agent Orange as an etiologic factor in BPH, hematuria, or kidney stones.  He further stated that the current expert opinion was that the probability of an association between Agent Orange exposure and BPH, hematuria, and kidney stones was far below the standard of 50 percent or greater.  For these reasons, the June 2013 VA opinion by the VA examiner is afforded great probative value.  

Additionally, although prostate cancer is considered to be a disease for which presumptive service connection could potentially be warranted under 38 C.F.R. § 3.309(a) (i.e. tumor), the competent evidence of record does not show that the Veteran has been diagnosed with prostate cancer.  Therefore, service connection for a prostate disability on a presumptive basis under 38 C.F.R. § 3.309(a) is not warranted.   

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of a prostate disability, falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report the onset and symptoms of frequent urination, any actual diagnosis of the etiology of the prostate disability requires medical expertise to discern because it involves an internal organ and its response to exposure to a chemical compound.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Thus, the Veteran's opinion as to the etiology of his current prostate disability is not competent evidence, as the nexus question involved in this case requires medical expertise to determine.  Id.  

For the reasons set forth above, the Board finds the June 2013 opinion by the June 2013 VA examiner (which was accompanied by a detailed supporting rationale) to be of greater probative value than the September 2010 and June 2013 private opinions, as well as the Veteran's lay contentions regarding the etiology of his prostate disability.  

In sum, the Board finds that the most competent and probative evidence fails to link the Veteran's current prostate disability to service, including exposure to herbicides, and on a presumptive basis under 38 C.F.R. § 3.309(a).  Accordingly, service connection for a prostate disability is not warranted on any basis.  

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for a prostate disability, to include as secondary to exposure to herbicides, is denied.  



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


